Page #PageNum#



U.S. GUARANTY
GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of August 13, 2012, made by and among each of the
undersigned guarantors (each, a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 23 hereof, collectively,
the “Guarantors”) in favor of Deutsche Bank AG New York Branch, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below). Certain capitalized terms as used herein are defined in Section 1
hereof. Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), Ciena
Communications, Inc. a Delaware corporation (together with the Company and each
other Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Ciena Canada, Inc., a corporation incorporated under the laws of
Canada (together with each other Wholly-Owned Canadian Subsidiary of the Company
that becomes a Canadian Borrower pursuant to the terms of the Credit Agreement,
collectively, the “Canadian Borrowers”; and the Canadian Borrowers, together
with the U.S. Borrowers, collectively, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Syndication
Agent, Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, National
Association, as Co-Documentation Agents and Deutsche Bank AG New York Branch, as
Collateral Agent (together with any successor collateral agent, the “Collateral
Agent”) and as Administrative Agent have entered into an ABL Credit Agreement,
dated as of August 13, 2012 (as amended, modified, restated and/or supplemented
from time to time, the “Credit Agreement”), providing for the making of Loans to
the Borrowers, and the issuance of, and participation in, Letters of Credit for
the account of the Borrowers, all as contemplated therein (the Lenders, each
Issuing Lender, the Administrative Agent, the Collateral Agent, each other Agent
and the Lead Arrangers are herein called the “Lender Creditors”);
WHEREAS, the Company and/or one or more of its Subsidiaries have entered into,
or may at any time and from time to time on or after the Effective Date enter
into, one or more Secured Hedging Agreements with one or more Lender
Counterparties (the “Secured Hedging Creditors”);
WHEREAS, the Company and/or one or more of its Subsidiaries and (x) any Lender
(and/or one or more of its banking affiliates) or (y) any Person that was a
Lender (or a banking affiliate of a Lender) when such Person entered into a
Treasury Services Agreement (as defined






--------------------------------------------------------------------------------

Page #PageNum#

below), in each case designated to the Administrative Agent in writing by the
Company as a provider of Treasury Services (as defined below), including Bank of
America, N.A. who is hereby so designated (collectively, the “Treasury Services
Creditors” and, together with the Lender Creditors and the Secured Hedging
Creditors, the “Secured Creditors”), have entered into, or in the future may
enter into, arrangements to provide treasury, depositary or cash management
services (including without limitation, overnight overdraft services) to the
Company and such Subsidiaries, and automated clearinghouse transfers of funds
(collectively, “Treasury Services,” and with any written agreement evidencing
such arrangements, as amended, modified, supplemented, replaced or refinanced
from time to time, herein called a “Treasury Services Agreement”), where such
Treasury Services Agreements may be evidenced by standard account terms of the
respective Treasury Services Creditor;
WHEREAS, each Guarantor (other than the Company) is a Wholly-Owned Domestic
Subsidiary of the Company;
WHEREAS, it is a condition precedent to (i) the making of Loans to the
Borrowers, and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers, in each case under the Credit Agreement, (ii) the
Secured Hedging Creditors entering into Secured Hedging Agreements with the
Company or its Subsidiaries and (iii) the extension of the Treasury Services by
Treasury Services Creditors, that each Guarantor shall have executed and
delivered to the Administrative Agent this Guaranty; and
WHEREAS, each Guarantor will benefit from the incurrence of Loans by the
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers under the Credit Agreement and the entering into by the
Company or its Subsidiaries of Secured Hedging Agreements with the Secured
Hedging Creditors and the extension of Treasury Services to the Company and its
Subsidiaries by the Treasury Services Creditors and, accordingly, desires to
execute this Guaranty in order to (i) satisfy the condition described in the
preceding paragraph and (ii) induce (x) the Lenders to make Loans to the
Borrowers and issue (and/or participate in) Letters of Credit for the account of
the Borrowers, (y) the Secured Hedging Creditors to enter into Secured Hedging
Agreements with the Company or its Subsidiaries and (z) the Treasury Services
Creditors to provide Treasury Services pursuant to Treasury Services Agreements;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:
1. GUARANTY. (a)    Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety:
(i)    to the Lender Creditors the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of (x) the principal of, premium, if any, and interest on the
Notes issued by, and the Loans made to, the Borrowers under the Credit
Agreement, and all reimbursement obligations and Unpaid Drawings




--------------------------------------------------------------------------------

Page #PageNum#

with respect to Letters of Credit and (y) all other obligations (including,
without limitation, obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), liabilities and indebtedness
owing by the Borrowers to the Lender Creditors under the Credit Agreement and
each other Credit Document to which any Borrower is a party (including, without
limitation, indemnities, Fees and interest thereon (including, without
limitation, in each case any interest, fees or expenses accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the Credit Agreement, whether or not such interest,
fees or expenses are an allowed claim in any such proceeding)), whether now
existing or hereafter incurred under, arising out of or in connection with each
such Credit Document (all such principal, premium, interest, reimbursement
obligations, Unpaid Drawings, liabilities, indebtedness and obligations under
this clause (i), except to the extent consisting of obligations, liabilities or
indebtedness with respect to Secured Hedging Agreements and Treasury Services
Agreements, being herein collectively called the “Credit Document Obligations”);
(ii)    to each Secured Hedging Creditor the full and prompt payment when due
(whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations (including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due), liabilities and indebtedness
(including, without limitation, any interest, fees or expenses accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the respective Secured Hedging
Agreements, whether or not such interest, fees or expenses are an allowed claim
in any such proceeding) owing by any Borrower and each other Guaranteed Party
under each Secured Hedging Agreement to which any Borrower or other Guaranteed
Party is a party, whether now in existence or hereafter arising (all such
obligations, liabilities and indebtedness described in this clause (ii) being
herein collectively called the “Secured Hedging Obligations”); and
(iii) to each Treasury Services Creditor the full and prompt payment when due
(whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest, fees or expenses
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the respective Treasury Services
Agreement, whether or not such interest, fees or expenses are an allowed claim
in any such proceeding) owing by any Borrower and each other Guaranteed Party to
the Treasury Services Creditors with respect to Treasury Services, whether now
in existence or hereafter arising in each case under any Treasury Services
Agreement to which any such Borrower or Guaranteed Party becomes a party (all
such obligations, liabilities and indebtedness described in this clause (iii)
being herein collectively called the “Treasury Services Obligations” and,
together with the Credit Document Obligations and the Secured Hedging
Obligations, are herein collectively called the “Guaranteed Obligations”).
Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor, any
Borrower or any other Guaranteed Party, or against any security for the
Guaranteed Obligations, or under any other guaranty covering all or a portion of
the Guaranteed Obligations. This Guaranty is a guaranty of prompt payment and
performance






--------------------------------------------------------------------------------

Page #PageNum#

and not of collection. For purposes of this Guaranty, the term “Guarantor” as
applied to any Borrower or any other Guarantor shall refer to such Borrower or
such other Guarantor as a guarantor of indebtedness incurred by another
Guaranteed Party, and not indebtedness directly incurred by such Guarantor, in
its capacity as Borrower or otherwise.
The following capitalized terms used herein shall have the definitions specified
below:
“Guaranteed Party” shall mean (x) each Borrower and (y) each other Subsidiary of
the Company that is party to a Secured Hedging Agreement or Treasury Service
Agreement.
“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement, together with the Administrative
Agent’s, such Lender’s or such affiliate’s successors and assigns (even if the
Administrative Agent or such Lender subsequently ceases to be the Administrative
Agent or a Lender, as the case may be, under the Credit Agreement for any
reason), so long as the Administrative Agent, such Lender, such affiliate or
such successor or assign participates in such Interest Rate Protection Agreement
and/or Other Hedging Agreement.
“Secured Debt Agreements” shall mean and include (i) the Credit Documents, (ii)
the Secured Hedging Agreements entered into with a Secured Hedging Creditor, and
(iii) the Treasury Services Agreements entered into with a Treasury Services
Creditor.
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) such Interest Rate Protection Agreement and/or Other Hedging
Agreement expressly states that it constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents and (ii) the
Company and the other parties thereto shall have delivered to the Collateral
Agent a written notice specifying that such Interest Rate Protection Agreement
and/or Other Hedging Agreement constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents.
“Termination Date” shall mean the date upon which the Total Revolving Loan
Commitment under the Credit Agreement has been terminated, no Note is
outstanding (and all Loans and Unpaid Drawings have been paid in full), all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in a stated amount equal to
at least 105% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time)), all Guaranteed Obligations under Secured Hedging
Agreements and Treasury Services Agreements and all other Guaranteed Obligations
(other than indemnities under the Secured Debt Agreements which are not then due
and payable) then due and payable have been paid in full (or arrangements with
respect to the Secured Hedging Agreements




--------------------------------------------------------------------------------

Page #PageNum#

and/or Treasury Services Agreements that are satisfactory to the applicable
Secured Hedging Creditor or Treasury Services Creditor have been made or the
provisions of such Secured Hedging Agreement or Treasury Services Agreement
shall not require the related Guaranteed Obligations to be repaid or cash
collateralized at such time) and all Secured Hedging Agreements and Treasury
Services Agreements have been terminated (or arrangements with respect to the
Secured Hedging Agreements and Treasury Services Agreements that are
satisfactory to the applicable Secured Hedging Creditors or Treasury Services
Creditors, as the case may be, have been made or the provisions of such Secured
Hedging Agreement or Treasury Services Agreement shall not require the related
Guaranteed Obligations to be repaid or cash collateralized at such time).
(b)    Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due and payable by any Borrower or any other
Guaranteed Party upon the occurrence, in respect of any Borrower or any other
Guaranteed Party, of any of the events specified in Section 11.05 of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.
2.    LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guaranty of the
indebtedness of the Company or any other Guaranteed Party whether executed by
such Guarantor, any other Guarantor, any other guarantor or by any other party,
and the liability of each Guarantor hereunder shall not be affected or impaired
by any circumstance or occurrence whatsoever, including, without limitation: (a)
any direction as to application of payment by any Borrower, or any other
Guaranteed Party or any other party, (b) any other continuing or other guaranty,
undertaking or maximum liability of a Guarantor or of any other party as to the
Guaranteed Obligations, (c) any payment on or in reduction of any such other
guaranty or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by any Borrower or any other Guaranteed Party, (e) the
failure of a Guarantor to receive any benefit from or as a result of its
execution, delivery and performance of this Guaranty, (f) any payment made to
any Secured Creditor on the indebtedness which any Secured Creditor repays any
Borrower or any other Guaranteed Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (g) any action or
inaction by the Secured Creditors as contemplated in Section 5 hereof or (h) any
invalidity, rescission, irregularity or unenforceability of all or any part of
the Guaranteed Obligations or of any security therefor.
3.    OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, any Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party is joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement






--------------------------------------------------------------------------------

Page #PageNum#

thereof. Any payment by any Borrower or any other Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to any
Borrower or any other Guaranteed Party shall operate to toll the statute of
limitations as to each Guarantor.
4.    WAIVERS BY GUARANTORS. (a)    Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor, any Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.
(b)    Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Secured Creditors to:
(i) proceed against any Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of any Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than the occurrence of the Termination Date, including, without
limitation, any defense based on or arising out of the disability of any
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Borrower or any other Guaranteed Party other
than the occurrence of the Termination Date. The Secured Creditors may, at their
election, upon the occurrence and during the continuance of an Event of Default,
foreclose on any collateral serving as security held by the Administrative
Agent, the Collateral Agent or the other Secured Creditors by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Secured Creditors may have
against any Borrower, any other Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Termination Date has occurred. Each
Guarantor waives any defense arising out of any such election by the Secured
Creditors, even though such election may operate to impair or extinguish any
right of reimbursement, contribution, indemnification or subrogation or other
right or remedy of such Guarantor against any Borrower, any other Guaranteed
Party, any other guarantor of the Guaranteed Obligations or any other party or
any security.
(c)    Each Guarantor has knowledge and assumes all responsibility for being and




--------------------------------------------------------------------------------

Page #PageNum#

keeping itself informed of each Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from each Borrower, each
other Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and each Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility to keep so informed for so
long as such Guarantor is a party to this Guaranty. Each Guarantor acknowledges
and agrees that (x) the Secured Creditors shall have no obligation to
investigate the financial condition or affairs of any Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of any Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a Guarantor
hereunder and (y) the Secured Creditors shall have no duty to advise any
Guarantor of information known to them regarding any of the aforementioned
circumstances or risks.
(d)    Each Guarantor hereby acknowledges and agrees that no Secured Creditor
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Secured Debt Agreements or the obligation of such
Guarantor hereunder or (b) to pursue any other remedy that such Guarantor may or
may not be able to pursue itself any right to which such Guarantor hereby
waives.
(e)    Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 hereof and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.
5.    RIGHTS OF SECURED CREDITORS. Any Secured Creditor may (except as shall be
required by applicable statute and cannot be waived) at any time and from time
to time without the consent of, or notice to, any Guarantor, without incurring
responsibility to such Guarantor, without impairing or releasing the obligations
or liabilities of such Guarantor hereunder, upon or without any terms or
conditions and in whole or in part:
(a)    change the manner, place or terms of payment of, and/or change, increase
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Guaranteed Obligations (including, without limitation, any increase or
decrease in the rate of interest thereon or the principal amount thereof), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, increased, accelerated, renewed or altered;
(b)    take and hold security for the payment of the Guaranteed Obligations and






--------------------------------------------------------------------------------

Page #PageNum#

sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
(c)    exercise or refrain from exercising any rights against any Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of any Borrower or others or otherwise act or refrain from
acting;
(d)    release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower, any other Guaranteed Party or other obligors;
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of any Borrower or such
other Guaranteed Party other than the Secured Creditors;
(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of such Borrower or such other
Guaranteed Party remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
any of the Secured Debt Agreements or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Secured
Debt Agreements or any of such other instruments or agreements;
(h)    act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or
(i)    take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Secured Debt Agreements or any other
agreement or instrument relating to the Guaranteed Obligations or of any
security or guarantee therefor shall affect, impair or be a defense to this
Guaranty, and this Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except the occurrence of the Termination Date.




--------------------------------------------------------------------------------

Page #PageNum#

6.    CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Secured Creditor would otherwise
have. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
any Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
7.    SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of any
Borrower or any other Guaranteed Party now or hereafter held by any Guarantor is
hereby subordinated to the Guaranteed Obligations of such Borrower or such other
Guaranteed Party to the Secured Creditors; and the indebtedness of such Borrower
or such other Guaranteed Party to any Guarantor, if the Administrative Agent or
the Collateral Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Secured Creditors and be paid over to the Secured Creditors on
account of the Guaranteed Obligations of such Borrower or such other Guaranteed
Party to the Secured Creditors, but without affecting or impairing in any manner
the liability of such Guarantor under the other provisions of this Guaranty.
Without limiting the generality of the foregoing, each Guarantor hereby agrees
with the Secured Creditors that it will not exercise any right of subrogation
which it may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until the
Termination Date; provided, that if any amount shall be paid to such Guarantor
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held in trust for the benefit of the Secured Creditors and
shall promptly be paid to the Secured Creditors to be credited and applied upon
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Documents or, if the Credit Documents do not provide for the
application of such amount, to be held by the Secured Creditors as collateral
security for any Guaranteed Obligations thereafter existing.
8.    GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent, as the case may be, for the
benefit of the Secured Creditors upon the terms of this Guaranty and the
Security Documents. The Secured Creditors further agree that this Guaranty may
not be enforced






--------------------------------------------------------------------------------

Page #PageNum#

against any director, officer, employee, partner, member or stockholder of any
Guarantor (except to the extent such partner, member or stockholder is also a
Guarantor hereunder). It is understood and agreed that the agreement in this
Section 8 is among and solely for the benefit of the Secured Creditors and that,
if the Required Lenders so agree (without requiring the consent of any
Guarantor), this Guaranty may be directly enforced by any Secured Creditor.
9.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to
induce the Lenders to make Loans to, and issue Letters of Credit for the account
of, the Borrowers pursuant to the Credit Agreement, and in order to induce the
Secured Hedging Creditors to execute, deliver and perform the Secured Hedging
Agreements to which they are a party and in order to induce the Treasury
Services Creditors to execute, deliver and perform the Treasury Services
Agreements to which they are a party, each Guarantor represents, warrants and
covenants that:
(a)    such Guarantor (i) is a duly organized and validly existing Business in
good standing under the laws of the jurisdiction of its organization, (ii) has
the Business power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the nature of its business requires such qualification,
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(b)    such Guarantor has the Business power and authority to execute, deliver
and perform the terms and provisions of each of the Credit Documents to which it
is a party and has taken all necessary Business action to authorize the
execution, delivery and performance by it of each of the Credit Documents to
which it is a party;
(c)    such Guarantor has duly executed and delivered each of the Credit
Documents to which it is a party, and each such Credit Documents to which it is
a party constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);
(d)    neither the execution, delivery or performance by such Guarantor of the
Credit Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, will (i) contravene any provision of any applicable law,
statute, rule or regulation or any applicable order, writ, injunction or decree
of any court or Governmental Authority, (ii) conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Guarantor pursuant to the
terms of any material indenture, mortgage, deed of trust, credit agreement, or
loan agreement, or any other material agreement, contract or instrument, in each
case, to which any Guarantor or any of its Subsidiaries is a party or by which
it or any of its property or assets is bound or to which it




--------------------------------------------------------------------------------

Page #PageNum#

may be subject or (iii) violate any provision of the certificate or articles of
incorporation, by-laws, partnership agreement or limited liability company
agreement (or equivalent organizational documents), as applicable, of such
Guarantor or any of its respective Subsidiaries;
(e)    no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise
been obtained or made prior to the Effective Date and which remain in full force
and effect on the Effective Date), or exemption by, any Governmental Authority
is required to be obtained, or made by, or on behalf of the Guarantor to
authorize, or is required to be obtained, or made by, or on behalf of the
Guarantor in connection with, (i) the execution, delivery and performance of the
Credit Documents to which such Guarantor is a party or (ii) the legality,
validity, binding effect or enforceability of any Credit Document to which such
Guarantor is a party;
(f)     there are no actions, suits or proceedings pending or, to the knowledge
of any Responsible Officer of such Guarantor, threatened (i) that purports to
affect the legality, validity or enforceability of any Credit Document to which
such Guarantor is a party or (ii) with respect to such Guarantor or any of its
Subsidiaries that, either individually or in the aggregate, could reasonably be
expected to have, a Material Adverse Effect; and
(g)    until the Termination Date, such Guarantor will comply, and will cause
each of its Subsidiaries to comply, with all of the applicable provisions,
covenants and agreements contained in Sections 9 and 10 of the Credit Agreement
which are expressly applicable to such Guarantor and/or such Guarantor’s
Subsidiaries, and will take, or will refrain from taking, as the case may be,
all actions that are necessary to be taken or not taken so that no violation of
any provision, covenant or agreement contained in Sections 9 and 10 of the
Credit Agreement which are expressly applicable to such Guarantor and/or such
Guarantor’s Subsidiaries, and so that no Default or Event of Default, is caused
by the actions of such Guarantor or any of its Subsidiaries.
10.    EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable and documented out-of-pocket costs and expenses of the Collateral
Agent, the Administrative Agent and each other Lender Creditor following the
occurrence and during the continuance of an Event of Default in connection with
the enforcement of this Guaranty and the protection of the Secured Creditors’
rights hereunder and any amendment, waiver or consent relating hereto
(including, in each case, without limitation, the reasonable fees and
disbursements of consultants and counsel employed by the Collateral Agent, the
Administrative Agent and each other Lender Creditor (but limited, in the case of
attorneys’ fees and disbursements, to one counsel to the Collateral Agent and
Administrative Agent, one additional counsel for all Lender Creditors, taken as
a whole, one local counsel for the Collateral Agent and Administrative Agent and
the Lender Creditors, taken as a whole, in each relevant jurisdiction, and,
solely in the case of an actual or perceived conflict of interests, one
additional counsel in each relevant jurisdiction to each group of affected
Lender Creditors similarly situated, taken as a whole)).
11.    BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors






--------------------------------------------------------------------------------

Page #PageNum#

and their successors and assigns.
12.    AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may
be changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or, to
the extent required by Section 13.12 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the Termination Date.
13.    SET OFF. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default, each Secured
Creditor, with the consent of the Administrative Agent, is hereby authorized, at
any time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Secured Creditor to or for the credit or the
account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Secured Creditor under this Guaranty,
irrespective of whether or not such Secured Creditor shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured. Each Secured Creditor (by its
acceptance of the benefits hereof) acknowledges and agrees that the provisions
of this Section 13 are subject to the sharing provisions set forth in Section
13.06 of the Credit Agreement.
14.    NOTICE. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when deposited in the mail, delivered to the overnight courier or sent
by telecopier, except that notices and communications to the Administrative
Agent or any Guarantor shall not be effective until received by the
Administrative Agent or such Guarantor, as the case may be. All notices and
other communications shall be in writing and addressed to such party at (i) in
the case of any Lender Creditor, as provided in the Credit Agreement, (ii) in
the case of any Guarantor, at its address set forth opposite its signature page
below, and (iii) in the case of any Secured Hedging Creditor or any Treasury
Services Creditor, at such address as such Secured Hedging Creditor or such
Treasury Services Creditor shall have specified in writing to the Company; or in
any case at such other address as any of the Persons listed above may hereafter
notify the others in writing.
15.    REINSTATEMENT. Notwithstanding anything to the contrary contained herein,
if any claim is ever made upon any Secured Creditor for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant




--------------------------------------------------------------------------------

Page #PageNum#

(including, without limitation, any Borrower or any other Guaranteed Party),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any Note, any other
Credit Document, any Secured Hedging Agreement, any Treasury Services Agreement
or any other instrument evidencing any liability of any Borrower or any other
Guaranteed Party, and such Guarantor shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.
16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a)    THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND
OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER CREDIT DOCUMENT TO WHICH ANY GUARANTOR IS A PARTY SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED WITHIN THE COUNTY OF NEW
YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH GUARANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GUARANTOR, AND AGREES
NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY BROUGHT
IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION
OVER SUCH GUARANTOR. EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO EACH GUARANTOR AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT TO
WHICH SUCH GUARANTOR IS A PARTY THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF ANY
OF THE SECURED CREDITORS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN
ANY OTHER JURISDICTION.
(b)    EACH GUARANTOR HEREBY IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY






--------------------------------------------------------------------------------

Page #PageNum#

NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (A) ABOVE THAT ARE LOCATED IN THE COUNTY OF NEW YORK,
BOROUGH OF MANHATTAN, AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
17.    RELEASE OF LIABILITY OF GUARANTOR. In the event that a Guarantor becomes
an Immaterial Subsidiary or all of the Equity Interests of one or more
Guarantors (other than a Borrower) is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 10.02 of the Credit
Agreement (or such sale, other disposition or liquidation has been approved in
writing by the Required Lenders (or all the Lenders if required by Section 13.12
of the Credit Agreement)) and the proceeds of such sale, disposition or
liquidation will be applied in accordance with the provisions of the Credit
Agreement, to the extent applicable, such Immaterial Subsidiary, at the election
of the Company in accordance with Section 9.12 (e) of the Credit Agreement, or
such Guarantor, as applicable, shall, or upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Company or another Subsidiary thereof), as applicable, shall be released from
this Guaranty automatically and without further action and this Guaranty shall,
as to each such Guarantor or Guarantors, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the Equity Interests of any Guarantor shall
be deemed to be a sale of such Guarantor for the purposes of this Section 17).
Subject to Section 15, on the Termination Date this Guaranty shall terminate
(provided that all indemnities set forth herein shall survive such termination)
and each Guarantor shall be released from its obligations under this Guaranty.
18.    CONTRIBUTION. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect




--------------------------------------------------------------------------------

Page #PageNum#

of the Guaranteed Obligations to and including the date of the Relevant Payment
in an aggregate amount less than such other Guarantor’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Guarantors in respect of the Guaranteed Obligations (the aggregate amount
of such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Termination Date, it being expressly recognized and agreed by
all parties hereto that any Guarantor’s right of contribution arising pursuant
to this Section 18 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 18: (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty or any guaranteed obligations arising under any guaranty of
any Permitted Additional Indebtedness) on such date. Notwithstanding anything to
the contrary contained above, any Guarantor that is released from this Guaranty
pursuant to Section 17 hereof shall thereafter have no contribution obligations,
or rights, pursuant to this Section 18, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until the Termination Date. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.
19.    LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are






--------------------------------------------------------------------------------

Page #PageNum#

relevant under such laws and after giving effect to any rights to contribution
pursuant to any agreement providing for an equitable contribution among such
Guarantor and the other Guarantors, result in the Guaranteed Obligations of such
Guarantor in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.
20.    COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent.
21.    PAYMENTS. All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the applicable Borrowers under Sections 5.03 and 5.04 of the Credit
Agreement.
22.    JUDGMENT CURRENCY. (a)    The Guarantors’ obligations hereunder to make
payments in the Obligation Currency shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the other Secured Creditors of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent or the other Secured
Creditors under this Guaranty. If for the purpose of obtaining or enforcing
judgment against any Guarantor in any court or in any jurisdiction, it becomes
necessary to convert into or from the Judgment Currency an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Judgment Currency Conversion Date.
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Guarantor covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining any rate of exchange for this Section 22,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
23.    ADDITIONAL GUARANTORS. It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of the Company that is required to execute a counterpart of
this Guaranty after the date hereof pursuant to the Credit Agreement shall
become a Guarantor hereunder by (x) executing and delivering a counterpart
hereof, or a Joinder Agreement and delivering same to the Administrative Agent
and (y) taking all actions as specified in this Guaranty




--------------------------------------------------------------------------------

Page #PageNum#

as would have been taken by such Guarantor had it been an original party to this
Guaranty, in each case with all documents required above to be delivered to the
Administrative Agent and actions required to be taken above to be taken to the
reasonable satisfaction of the Administrative Agent.
24.    HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.
* * *






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
GUARANTORS:
 
 
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901


with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001 

CIENA CORPORATION




By: /s/ Elizabeth Dolce
 Name: Elizabeth Dolce
Title: Vice President and Treasurer




 
c/o Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901


with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001
CIENA COMMUNICATIONS, INC.




By: /s/ Elizabeth Dolce
 Name: Elizabeth Dolce
Title: Vice President and Treasurer







--------------------------------------------------------------------------------




Accepted and Agreed to:

DEUSTCHE BANK AG NEW YORK BRANCH,
as Administrative Agent


By: /s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President


By: /s/ Evelyn Thierry
Name: Evelyn Thierry
Title: Director




